                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 19-cv-124-WJM-SKC
Consolidated with Civil Action No. 19-cv-758-WJM-SKC

OREGON LABORERS EMPLOYERS PENSION TRUST FUND, individually and on
behalf of all others similarly situated,

      Plaintiff,

v.

MAXAR TECHNOLOGIES INC.,
HOWARD L. LANCE,
BIGGS PORTER, and
MICHAEL B. WIRASEKARA, JR.,

      Defendants.


               ORDER CONSOLIDATING ACTIONS AND APPOINTING
                    LEAD PLAINTIFFS AND LEAD COUNSEL


      Plaintiff Logan Durant (“Durant”) filed this proposed securities fraud class action

lawsuit on January 14, 2019. (ECF No. 1.) Under the Private Securities Litigation

Reform Act (“PSLRA”) (principally codified at 15 U.S.C. § 78u-4), Durant was then

required,

              [n]ot later than 20 days after the date on which the complaint
              [was] filed, [to] cause to be published, in a widely circulated
              national business-oriented publication or wire service, a
              notice advising members of the purported plaintiff class—

                     (I) of the pendency of the action, the claims asserted
              therein, and the purported class period; and

                     (II) that, not later than 60 days after the date on which
              the notice is published, any member of the purported class
              may move the court to serve as lead plaintiff of the
              purported class.
15 U.S.C.A. § 78u-4(a)(3)(A)(i). Durant’s counsel’s law firm published the required

notice in Globe Newswire on the same day the suit was filed, announcing that lead

plaintiff motions were due no later than March 15, 2019. (ECF No. 22-1.)

      On March 14, 2019, Howard and Jill Schwartz (together, the “Schwartzs”) filed a

lawsuit that was substantially the same as Durant’s action but had a longer proposed

class period. See Schwartz v. Maxar Tech. Inc., Case No. 19-cv-758 (D. Colo., filed

Mar. 14, 2019), ECF No. 1, ¶ 1 (“Schwartz Complaint”). The proposed class period in

the Schwartz Complaint runs from February 22, 2018, through January 7, 2019,

whereas the proposed class period in the instant action runs f rom March 29, 2018,

through January 7, 2019. Id. On the same day that the Schwartz Complaint was filed,

the Schwartzs’s counsel’s law firm published the required notice with the expanded

class period in BusinessWire, and announced that lead plaintiff motions were due no

later than March 15, 2019. (ECF No. 22-1.) The following day, the Schwartzs filed a

notice of motion to consolidate. Schwartz v. Maxar, ECF No. 8. Thereafter, U.S.

District Judge Chrstine M. Arguello stayed the Schwartz action until sixty days after the

consolidation and lead counsel motions in the instant case are resolved. Schwartz v.

Maxar, ECF No. 23.

      On March 15, 2019, six groups of potential lead plaintiffs filed motions seeking

appointment as such in the instant action:

      •      The Schwartzs filed a motion claiming total investment losses of

             approximately $111,264, and seeking consolidation with the Schwartz

             action (ECF No. 21 at 11, 13);


                                             2
       •      Phillup Newhope and Michael Slaunwhite as Trustee of the Slaunwhite

              Family Trust (together, “Slaunwhite”) filed a motion claiming total

              investment losses of approximately $317,294, and seeking consolidation

              with the Schwartz action (ECF No. 23 at 5, 7);

       •      Gabriel Assioun, Kelly Svendsen, and Babulal Tarapara (collectively, the

              “Maxar Investment Group”) filed a motion claiming total investment losses

              of $121,684, and seeking consolidation with the Schwartz action (ECF

              No. 29; ECF No. 30 at 8, 11);

       •      The Miami Firefighters’ Relief & Pension Fund (“Miami Firefighters’ Fund”)

              filed a motion claiming total investment losses of approximately $30,164

              (ECF No. 24 at 5);

       •      Rostyslav Nagornyi filed a motion claiming total investment losses of

              approximately $243,565.70 (ECF No. 27 at 7); and

       •      The Oregon Laborers Employers Pension Trust Fund (“Oregon Trust”)

              filed a motion claiming total investment losses of over $319,000 (ECF No.

              25 at 6 n.1).

Durant himself did not file for appointment as lead counsel.

       Nagornyi and the Oregon Trust both acknowledged that they, and others, would

have greater losses under the longer class period proposed in the Schwartz action.

(ECF No. 25 at 6 n.1; ECF No. 27 at 3 n.2.) However, in asserting their total investment

losses, they both rely on the shorter class period for calculation. By contrast, the

Schwartzs and Slaunwhite use the longer class period proposed in the Schwartz action

to calculate approximate losses. (ECF No. 21 at 13; ECF No. 22-2; ECF No. 23 at 5

                                              3
n.3.) Ultimately, the Oregon Trust has the greatest loss regardless of the period used.

                                    I. CONSOLIDATION

       The Schwartzs, Slaunwhite, and the Maxar Investment Group each ask the

Court to consolidate this action with the Schwartz action. (ECF Nos. 21, 23 & 30.)

When motions to consolidate and motions for appointment of lead counsel are pending

simultaneously in a PSLRA action, the PSLRA directs courts to f irst decide the motion

to consolidate. 15 U.S.C. § 78u-4(a)(3)(B)(ii).

       Rule 42(a) provides that “[i]f actions before the court involve a common question

of law or fact, the court may . . . consolidate the actions . . . .” Fed. R. Civ. P. 42(a)(2).

The decision whether to consolidate actions involving common questions of law or fact

is committed to the sound discretion of the district court. Shump v. Balka, 574 F.2d

1341, 1344 (10th Cir. 1978). The purpose of Rule 42(a) is “to give the court broad

discretion to decide how cases on its docket are to be tried so that the business of the

court may be dispatched with expedition and economy while providing justice to the

parties.” Breaux v. Am. Family Mut. Ins. Co., 220 F.R.D. 366, 367 (D. Colo. 2004).

       Pursuant to Fed. R. Civ. P. 42(a) and D.C.COLO.LCivR 42.1, the Court finds that

the Durant action and the Schwartz action involve common questions of law or fact,

including common parties and common claims. The Court also finds that consolidation

of these two cases will avoid unnecessary costs and delays. The Court notes that

consolidation is not opposed by Defendants or any potential lead plaintiffs.




                                               4
       Accordingly, the Court orders that the cases be consolidated, and that the

Schwartz action be reassigned to the undersigned as the Presiding District Judge, and

to U.S. Magistrate Judge S. Kato Crews in the referral role.

            II. APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL

       As for lead plaintiff, the PSLRA establishes a presumption that the potential lead

plaintiffs with the largest financial interest should be appointed as lead plaintif fs,

assuming they otherwise meet the requirements of Federal Rule of Civil Procedure 23.

See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb)–(cc). In that light, the Schwartzs, Slaunwhite,

Maxar Investment Group, the Miami Firefighters’ Fund, and Nagornyi all filed notices

stating that they acknowledge that they do not have the greatest financial interest in this

case. (ECF Nos. 32, 33, 34, 35 & 36.) Nagornyi also acknowledged that the Oregon

Trust appeared to have a greater financial interest. (ECF No. 35 at 2.)

       The Oregon Trust has the greatest financial interest in this case and is therefore

the presumptive choice for lead plaintiff. That presumption can be rebutted

              only upon proof by a member of the purported plaintiff class
              that the presumptively most adequate plaintiff—

              (aa) will not fairly and adequately protect the interests of the
              class; or

              (bb) is subject to unique defenses that render such plaintiff
              incapable of adequately representing the class.

15 U.S.C. § 78u-4(a)(3)(B)(iii)(II). No party has made an argument to rebut this

presumption. Moreover, the Oregon Trust’s filings adequately demonstrate it meets the

typicality and adequacy requirements of Rule 23(a), and that its attorneys could




                                               5
appropriately serve as class counsel under Rule 23(g). (ECF No. 25 at 7; ECF No. 37

at 5–7.)

                                   III. CONCLUSION

       For the reasons set for above, the Court ORDERS as follows:

1.     The Schwartzs’ Motion (ECF No. 21) is GRANTED IN PART as to the request for

       consolidation, and the remainder of the motion is DENIED;

2.     The Slaunwhite Motion (ECF No. 23) is GRANTED IN PART as to the request

       for consolidation, and the remainder of the motion is DENIED;

3.     The Maxar Investment Group Motion (ECF No. 29) is GRANTED IN PART as to

       the request for consolidation, and the remainder of the motion is DENIED;

4.     The Miami Firefighters’ Fund Motion (ECF No. 24) is DENIED;

5.     Rostyslav Nagornyi’s Motion (ECF No. 27) is DENIED;

6.     The Oregon Laborers Employers Pension Trust Fund Motion (ECF No. 25) is

       GRANTED;

7.     In accordance with the Court’s inherent power to control its docket, and in

       accordance with Federal Rule of Civil Procedure 42(a), Civil Action No. 19-cv-

       758-CMA-NRN is CONSOLIDATED into the above-captioned action. Civil Action

       No. 19-cv-124-WJM-SKC shall be the lead case, and all future filings shall be

       made in this action only;

8.     Pursuant to D.C.COLO.Civ.R 40.1(d)(4)(C), the Clerk is directed to reassign Civil

       Action No. 19-cv-758 to the undersigned as the Presiding District Judge and to

       U.S. Magistrate Judge S. Kato Crews;



                                            6
9.    The Oregon Laborers Employer Pension Trust Fund is hereby APPOINTED as

      Lead Plaintiff in this action;

10.   Robbins Geller Rudman & Dowd LLP is APPOINTED as Lead Counsel; and

11.   The Clerk’s Office and the parties are DIRECTED to update the case caption to

      reflect the cases’ consolidated status, as well as the newly-designated Lead

      Plaintiff, as shown in the caption of this Order.


      Dated this 7th day of August, 2019.


                                                          BY THE COURT:




                                                          William J. Martínez
                                                          United States District Judge




                                            7
